Citation Nr: 0923806	
Decision Date: 06/24/09    Archive Date: 07/01/09

DOCKET NO.  09-08 560	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Entitlement to service connection for bilateral hearing loss. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Erin McGuire, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1942 to 
January 1946.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an August 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Wichita, Kansas.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran filed a claim for service connection for 
bilateral hearing loss in October 2006.  In an August 2007 
submission, the Veteran stated that he experienced acoustic 
trauma in service as an infantry combat soldier during World 
War II.  In his March 2009 substantive appeal, he expressed 
the belief that his hearing loss began in service and 
continued to worsen over the years.   

The Veteran's DD 214 confirms that he was a combat 
infantryman.  In those cases where the evidence shows that 
the Veteran engaged in combat with the enemy, VA will accept 
satisfactory lay or other evidence of service incurrence if 
it is consistent with the circumstances, conditions or 
hardship of such service, notwithstanding the fact that there 
is no official record of such in-service incurrence; to that 
end, any reasonable doubt shall be resolved in favor of the 
Veteran.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).  
Therefore, given the proof of combat in his DD 214, in-
service noise exposure is presumed to have occurred.  38 
U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).  

Results from the August 2007 VA examination show that the 
Veteran's bilateral hearing loss meets the threshold levels 
to be considered a disability as defined by VA regulations.  
See 38 C.F.R. § 3.385.  The VA examiner did not have the 
claims file to review and did not offer an opinion, stating 
that she could not resolve the issue without resorting to 
mere speculation.  The Board finds that further development 
is needed prior to rendering a decision.      

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

1.  The Veteran should be afforded a new 
audiologic examination.  All indicated 
evaluations, studies, and tests deemed 
necessary by the examiner should be 
accomplished.  The claims file should be 
made available to the examiner and should 
be reviewed in its entirety prior to the 
examination.  

Pursuant to the VA regulations discussed 
above, the examiner should accept as fact 
that the Veteran experienced acoustic 
trauma in service as a combat infantryman.  
The examiner is requested to offer an 
opinion as to whether there is clear and 
convincing evidence that the Veteran's 
hearing loss is not attributable to 
service.  The Board notes that VA is 
required to meet the clear and convincing 
standard due to the Veteran's combat 
exposure.  

2.  Thereafter, the Veteran's claim of 
entitlement to service connection for 
bilateral hearing loss should be 
readjudicated.  The Veteran's service 
treatment records, which have been 
associated with the claims file, should be 
reviewed.  The RO should accept as fact 
that the Veteran experienced acoustic 
trauma in service as a combat infantryman 
pursuant to 38 U.S.C.A. § 1154(b) and 
38 C.F.R. § 3.304(d).   If any benefit 
sought on appeal remains denied, the 
Veteran and his representative should be 
provided with a supplemental statement of 
the case that contains notice of all 
relevant actions taken, including a 
summary of the evidence and applicable law 
and regulations considered pertinent to 
the issue.  An appropriate period of time 
should be allowed for response by the 
Veteran and his representative.  
Thereafter, the case should be returned to 
the Board for further appellate 
consideration, if in order.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).


